Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “inclination information”. The claim does not make it clear what limitations are included in the term “inclination information”. It is not clear what would be considered “inclination information” and be consistent with the limitations of the claim. Limitations from the specification are not to be read into the claims. 

Claim 1 recites “information suitable for the inclination information” It is not clear what information is being claimed. It is also unclear how it is determined if the information is suitable in terms of the claim language. 

13 recites the limitation "a welding torch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karakas (US 2007/0187378).

Karakas discloses regarding claims 1 and 13, a welding torch (4 – See paragraph [0066] and Figs 1 or 2)that performs arc welding (See Paragraph [0066], a welding arc is formed) when electric power is supplied from a welding power supply device (energy source 6), the welding torch comprising: a sensor unit (14 or 16) that detects inclination information regarding the welding torch (sensor 14 detects rotational position and/or rotational positional changes of the welding torch. The rotation is based off the inclination of the torch. See Paragraph [0067]); a welding information acquiring unit that acquires welding information suitable for the inclination information detected by the sensor unit; (control unit 18 receive signals from the sensor 14, See Paragraph [0069]) and a communication unit that sends the welding information acquired by the welding information acquiring unit to the welding power supply device. (Controller 20 or cable 10/12 is a communication unit which sends the welding information unit to the welding power supply. See Paragraph [0069]) 


Karakas discloses regarding claim 3, the welding information acquiring unit determines to which range of a plurality of ranges the inclination information belongs, and acquires the welding information based on a value associated with the determined range. (Figs 3 and 4 show the inclination information including three ranges, which would be considered either the apexes or the angles in X, Y, Z planes. See Paragraphs [0071] - [0080]). Regarding claim 4, the plurality of ranges X, Y, Z is three. 
Karakas discloses regarding claim 6, the angle of the welding torch is constantly changing and constantly being monitored by the sensor 14. Regarding claim 7, the welding current is a welding information value. (See Paragraphs [0078], [0071], [0069], [0079])
Karakas discloses regarding claim 8, the power supply outputs a pulsed current with an influencable characteristic being pulse frequency. (See Paragraph [0032]) 
Karakas discloses regarding claim 10, the welding unit comprises a display device capable of displaying inclination information. (See Paragraphs [0046], [0047]) 
	Karakas discloses regarding claim 11, the controller 20 detects a position of the welding head and a warning signal is emitted if the welding head is not in the optimal angle for the chosen welding program. (See Paragraph [0013]) 
Karakas discloses, regarding claim 12, the sensor 14 or 16 is an acceleration sensor. (See Paragraph [0029]) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakas (US 2007/0187378) in view of Mehn (US 2011/0220619).

The teachings of Karakas have been discussed above. Karakas fails to disclose a region that has hysteresis characteristics provided as a boundary region. Mehn discloses a predefined point or hysteresis is identified by the controller based on the position of the welding device. (See Claim 6 and Fig 3). It would have been obvious to adapt Karakas in view of Mehn to provide the hysteresis 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/12/2021